EX-32.1.3 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Emeritus Corporation (the “Company”) on Form 10-K for theyear ended December 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the“Annual Report”), I, Raymond R. Brandstrom, Chief Financial Officer of the Company, certify, pursuant to 18U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Annual Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and 2. The information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Raymond R. Brandstrom Raymond R. Brandstrom Chief Financial Officer March 16, 2009
